FILED
                             NOT FOR PUBLICATION                               SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODOLFO ALEJANDRO                                No. 07-72802
MALDONADO CRUZ,
                                                 Agency No. A070-944-681
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Rodolfo Alejandro Maldonado Cruz, a native and citizen of Peru, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) certified decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in

part and dismiss in part the petition for review.

      Contrary to Maldonado Cruz’s contention, the BIA was not required to

revisit his removability finding on remand because the IJ found Maldonado Cruz

removable at his May 1, 1998, hearing based on his concession of removability and

he never challenged that removability finding. See Lolong v. Gonzales, 484 F.3d

1173, 1178 (9th Cir. 2007) (en banc) (finding of removability automatically

reinstated upon subsequent denial of relief).

      We lack jurisdiction to consider Maldonado Cruz’s voluntary departure

claim because he did not exhaust this claim before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (this court lacks jurisdiction to

review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   07-72802